DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 17-21 are pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 08/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,971,925 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Claims 5, 6, 15, and 17 are amended. Claim 16 is cancelled. Claim 21 is added.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 08/02/2022, with respect to claims 1-15 and 17-21 have been fully considered and are persuasive.  The rejection of claims 1-15 and 17-21 has been withdrawn. 
Allowable Subject Matter
Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claims 1-7 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially a first adjustment stage circuit configured to limit a positive inrush current flowing between the first terminal and the second terminal. The closest prior art references of record are Sun, Mayo U.S. Patent No. 9,899,834 (hereinafter “Mayo”), and Wang U.S. Patent Application 2017/0288397 (hereinafter “Wang”). Regarding claim 1, Sun teaches a circuit (refer to fig.3) having a first voltage at a first terminal (refer to [0017]) and a second voltage at a second terminal (refer to [0017]), the circuit comprising: a second adjustment stage circuit configured to limit a negative inrush current flowing between the first terminal and the second terminal a first adjustment stage circuit configured to limit a positive inrush current flowing between the first terminal and the second terminal;; and a control circuit configured to activate one of the first adjustment stage circuit or the second adjustment stage circuit based on a voltage difference between the first voltage and the second voltage a first adjustment stage circuit configured to limit a positive inrush current flowing between the first terminal and the second terminal, however Sun does not teach a first adjustment stage circuit configured to limit a positive inrush current flowing between the first terminal and the second terminal. Mayo (refer to figures 1 and 2a) and Wang (refer to figure 3) teach similar devices, however they do not teach a first adjustment stage circuit configured to limit a positive inrush current flowing between the first terminal and the second terminal. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Sun, Mayo, and/or Wang to arrive at the claimed invention. Claims 2-7 are allowed based on their dependency on claim 1.	Claims 8-14 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 8, especially determining that the first voltage is greater than the second voltage, and, based thereon, limiting a positive inrush current flowing between the first terminal and the second terminal. The closest prior art references of record are Sun, Mayo, and Wang. Regarding claim 8, Sun teaches a method comprising: comparing a first voltage at a first terminal and a second voltage at a second terminal (refer to [0017]); and determining that the second voltage is greater than the first voltage (refer to [0017]), and, based thereon, limiting a negative inrush current flowing between the first terminal and the second terminal (refer to [0017]), however Sun does not teach determining that the first voltage is greater than the second voltage, and, based thereon, limiting a positive inrush current flowing between the first terminal and the second terminal. Mayo (refer to figures 1 and 2a) and Wang (refer to figure 3) teach similar devices, however they do not teach determining that the first voltage is greater than the second voltage, and, based thereon, limiting a positive inrush current flowing between the first terminal and the second terminal. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sun, Mayo, and/or Wang to arrive at the claimed invention. Claims 9-14 are allowed based on their dependency on claim 8.	Claims 15 and 21 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 15, especially wherein the control stage circuit is configured to selectively activate the first adjustment stage circuit or the second adjustment stage circuit based on determining a difference between the first voltage and the second voltage. Claims 21 is allowed based on its dependency on claim 15.	Claims 17-20 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 17, especially wherein the first inverter stage circuit comprises a three-state voltage inverter powered by the larger of the first voltage, the second voltage, and ground, wherein the first inverter stage circuit is configured to: receive a first control signal inverting the gate of the switching transistor; and receive a second control signal having a first state of enabling an operation of the three- state voltage inverter. Claims 18-20 are allowed based on their dependency on claim 17.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839